                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DAWN LANG,

        Plaintiff,
                                             Civil Case No. 17-14105
v.                                           Honorable Linda V. Parker

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
________________________________/

                            OPINION AND ORDER

      On December 20, 2017, Plaintiff filed this lawsuit challenging the

Commissioner of Social Security’s final decision denying her application for social

security benefits. The following day, this Court referred the lawsuit to Magistrate

Judge David R. Grand for all pretrial proceedings, including a hearing and

determination of all non-dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(A)

and/or a report and recommendation (“R&R”) on all dispositive matters pursuant

to 28 U.S.C. § 636(b)(1)(B). (ECF No. 3.) The parties subsequently filed cross-

motions for summary judgment. (ECF Nos. 18, 20.)

      On September 14, 2018, Magistrate Judge Grand issued a R&R,

recommending that this Court deny Plaintiff’s motion for summary judgment and

grant Defendant’s motion. (ECF No. 21.) Magistrate Judge Grand first concludes
that Administrative Law Judge Sarah Zimmerman (“ALJ”) gave good reasons,

supported by substantial evidence for discounting the opinion of Plaintiff’s treating

physician. (Id. at Pg ID 1320-23.) Magistrate Judge Grand next concludes that the

ALJ did not err in failing to account for Plaintiff’s frequent absences from work to

receive medical treatment. (Id. at Pg ID 1324-26.)

      At the end of the R&R, Magistrate Judge Grand advises the parties that they

may object to and seek review of the R&R within fourteen days of service upon

them. (Id. at Pg ID 1326.) He further specifically advises the parties that “[f]ailure

to file specific objections constitutes a waiver of any further right to appeal.” (Id.)

Neither Plaintiff nor Defendant filed objections to the R&R.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Grand. The Court therefore adopts Magistrate Judge

Grand’s September 14, 2018 R&R.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for summary judgment (ECF No.

18) is DENIED;

      IT IS FURTHER ORDERED that Defendant’s motion for summary

judgment (ECF No. 20) is GRANTED and Defendant’s decision denying Plaintiff




                                           2
social security benefits is AFFIRMED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: November 7, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, November 7, 2018, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager




                                         3
